office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 gl-101985-04 third party communication none date of communication not applicable uilc date date to jillena a warner associate area_counsel louisville small_business self-employed cc sb lou from blaise dusenberry special counsel administrative provisions judicial practice cc pa apjp -------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend employee estate employer position years dollar_figurea dollar_figureb ---------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------- --------------------- ---------------------- ------------------ ------------- ------------- gl-101985-04 dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej date date issues ----------- --------- ----------- ------------------------ ----------------------- -------------------------------------- -------------------- ------------- ---------------------- ------------------ may the service refund or return funds to the victim of an embezzler when the embezzler used the funds to make estimated_tax payments on the embezzler’ sec_2001 income_tax account if the funds may be returned procedurally how should it be accomplished conclusion sec_1 the service may not return estimated_tax payments made by an embezzler for his individual income_tax_liability to the embezzler’s victim while this question is moot the service may wish to consider starting a non-filer investigation if the embezzler’s estate will not provide information allowing the service to determine the embezzler’s ------- income_tax_liability once the liability is determined the estate could transfer any refund for overpayment of the ------- income_tax_liability to the victim facts employee was the position for employer during an audit of its finances in date employer discovered that employee had been embezzling for approximately years employee used some of the embezzled funds to make estimated_tax payments on his individual income_tax account for ------- employer is seeking to recover from the service dollar_figurea in estimated_tax payments that are posted to employee’s ------- account gl-101985-04 no return has been filed for ------- and the estimated_tax payments have not yet been applied to a tax_assessment employee’s embezzlement scheme worked as follows employer had two accounts titled general fund and capital improvement as employer’s position employee received checks from various sources payable to employer he would deposit these checks into employer’s capital improvement account he would then draft a check from employer’s general fund account payable to capital improvements fund in the same amount as the deposit making it appear that employer was transferring funds from one of its accounts to the other employee however deposited the checks payable to capital improvements fund into a personal account he established entitled capital improvements employee then used his capital improvements account to purchase cashier’s checks which he used to make his estimated_tax payments one dollar_figured payment was made by a check written on employee’s capital improvements account the following estimated_tax payments were posted to employee’s ------- income_tax account amount date dollar_figureb dollar_figurec dollar_figured dollar_figurea no income_tax return has been filed by employee for the year ------- and the amount of his estimated_tax liability is unknown third party information returns show income totaling dollar_figuree as follows dollar_figuref dollar_figureg dollar_figureh and dollar_figurei his income_tax_liability as reported on his return for the year was dollar_figurej employee was prosecuted for the embezzlement and was sentenced to state prison where he died in date the estate has released any interest it has in the dollar_figurea on deposit with the service to employer and has agreed to cooperate with employer to effectuate a return of the dollar_figurea to employer employer has stated that it is entitled to the funds under a constructive trust theory law and analysis refund of overpayment sec_6402 of the internal_revenue_code provides in part that in the case of any overpayment the secretary may credit the amount of such overpayment against any_tax liability of the person who made the overpayment and shall refund the balance to such person this section authorizes the service to credit or refund any overpayment_of_tax only to the person who made the overpayment an overpayment is the amount by which payments made by the taxpayer exceed the correct_tax liability 332_us_524 the service is authorized to make a refund only if an overpayment exists 284_us_281 a person who voluntarily pays the tax of another does not have standing to sue for a refund in the district courts or the court of federal claims under the jurisdiction granted those courts under usc sec_1346 the service and several circuit courts have taken the position that only the taxpayer against whom the tax was assessed may bring a tax_refund suit under that provision see 22_f3d_741 7th cir other circuits however have disagreed see 895_f2d_992 4th cir in pershing an embezzler made estimated_tax payments on behalf of a sham corporation created only for the purpose of laundering embezzled funds pershing argued as follows to establish standing to bring a tax_refund action for the funds usc sec_1346 does not explicitly limit refund actions to the taxpayer citing martin and alternatively if the court were to impose such a requirement pershing should be recognized as the taxpayer under a theory of constructive or involuntary payment f 3d pincite the seventh circuit rejected these arguments following the rule that only persons legally liable for paying federal tax may bring a refund_suit the seventh circuit’s citations included its own precedent in 542_f2d_421 7th cir and the fifth circuit’s in 834_f2d_537 5th cir subsequent to pershing the supreme court recognized an exception to the general_rule for a claimant who paid tax assessed against her spouse to remove a federal_tax_lien from property he had transferred to her see 514_us_527 williams allowed a refund_suit by a plaintiff who paid tax assessed against her spouse to remove a federal_tax_lien from property he had transferred to her the plaintiff needed to remove the lien to sell the property and therefore paid the tax under protest with the proceeds of the sale the supreme court’s decision was influenced by the belief that absent paying the tax the plaintiff had no other meaningful remedy for removing the lien and thus was subject_to tax for purposes of u s c sec_1346 in additional the supreme court suggested that the plaintiff could be considered to meet the definition of a taxpayer for purposes of the internal_revenue_code in williams the supreme court noted that the district_court accepted the argument that usc sec_1346 authorizes actions only by the assessed party relying on precedent set in the fifth snodgrass and seventh busse circuits see u s pincite at note the ninth circuit reversed the district_court in 24_f3d_1143 9th cir aff’d 514_us_527 and the supreme court affirmed the circuit_court in our view williams should be read narrowly limited to the facts presented in that case the present case does not involve a payment made under protest to remove a federal_tax_lien and therefore williams is distinguishable additionally the employer did not make a payment to the service in this case and so would not qualify as a taxpayer even under a broad reading of williams moreover even if a court were to disagree with our reading of williams and decide that pershing has no life after williams such a decision would not give the victim in the subject case standing to obtain a refund unlike pershing where the sham entity that pays the tax has no tax_liability to be assessed and the victim can be deemed to be the person who paid the tax in the subject case where the embezzler directs the funds into his own tax account the money at issue was actually paid_by the person with a tax_liability to be assessed and that person has the standing to obtain a refund of any money overpaid we recognize that these are sympathetic facts because the embezzled funds can be traced to the wrongdoer’s tax account however the service has no authority to put the government in a worse position than other creditors of the wrongdoer who have no knowledge or notice of an embezzlement that is if the wrongdoer paid a third party for services or goods with embezzled funds the victim could not obtain the funds from the third party instead the victim’s cause of action is against the wrongdoer accordingly to the extent that employee would have been entitled to a refund employer may be entitled to obtain that amount from estate we do not recommend paying any such refund to employer as state law controls the disbursement of estate’s assets to employee’s creditors constructive trust a constructive trust is an equitable remedy applied by many jurisdictions including kentucky to provide relief to the injured party for property acquired by another by means of fraud the essence of the doctrine_of constructive trusts is equitable in nature and devised by courts to prevent a party from benefiting to the detriment of another by wrongful conduct a constructive trust may be imposed to restore beneficial_ownership when legal_title has been lost due to illegal deceptive or unconscionable behavior by the titleholder bjorkman v protestant episcopal church in united_states of america of diocese s w 2d ky see also kaplon v chase s w 2d ky ct app a constructive trust is an equitable remedy which provides relief from a fraud or breach of confidence lowe v lowe s w 2d ky constructive trusts never arise except where the holder of the legal_title obtained it through fraud misrepresentation concealments undue gl-101985-04 influence duress or some other wrongful act whereby another is deprived of the title to his property even if a constructive trust would be an appropriate remedy for employer such a_trust does not exist until created by a court a constructive trust is a legal fiction a common-law remedy in equity that may only exist by the grace of judicial action in re omegas group inc 16_f3d_1443 6th cir holding that a creditor’s mere claim of entitlement to constructive trust based on the debtor’s alleged fraudulent prepetition acts was not an equitable interest in debtor’s property such as would exclude it from property of the bankruptcy_estate furthermore even if a constructive trust is properly imposed one must still look to federal tax law to determine the effect of the constructive trust on the funds sought see 221_f3d_896 6th cir holding that a constructive trust that is judicially imposed after the filing of a federal_tax_lien cannot retroactively meet the federal standard of choateness because federal_law makes no provision for the subordination of a tax_lien through the use of the relation_back_doctrine accordingly because no court had created a constructive trust at the time service received the estimated_tax payments the service cannot be divested of the funds under the constructive trust remedy return of deposit in the nature of a cash bond every remittance to the service is not a payment of a tax_liability a taxpayer may designate certain payments as deposits and the taxpayer can simply request a return of a deposit to determine whether a remittance is a payment or a deposit generally courts determine whether based on all of the facts and circumstances associated with the remittance the remitter intended to satisfy what he or she regarded as an existing tax_liability 426_f2d_1270 6th cir with regard to remittances of installments of estimated income_tax however no determination of the remitter’s intent is necessary because such remittances are deemed paid on the deadline determined without regard to extensions for filing that year's return and are tax_payments as a matter of law see 528_us_431 at footnote compare 100_tc_191 nonacq 1998_1_cb_51 and 86_f3d_609 6th cir which concern remittances submitted with a request for an automatic_extension of time to file the tax_court held that that the remittance was not a payment if the taxpayer did not make a good_faith effort to estimate his liability whereas the sixth circuit held the remittance was a tax payment both however agreed that installment payments of estimated_tax would be tax_payments accordingly in the subject case employee see revised action on decision cc-1997-006 date stating the service agrees with gabelman that remittances sent with a form_4868 should not be treated differently than remittances of estimated_tax payments and therefore a remittance sent with a form_4868 is a payment of tax as a matter of law gl-101985-04 made payments of tax and not deposits we note that the fact that the service has not yet assessed any_tax for employee’ sec_2001 tax_year has no bearing on the treatment of a remittance for estimated_tax u s pincite please call if you have any further questions
